DETAILED ACTION
Response to Arguments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the amendment application filed 12/02/2020.
Claims 1-10, 13-15, 17, 19, and have been amended, claims 11 and 12 have been canceled, and claims 21 and 22 have been added.
Claims 1-10 and 13-22 are pending with claims 1, 5, and 17 as independent claims.
This action is made Final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically, the limitation “the document” has not been recited in claim 21 or the preceding claim 1. It appears as a typo error and Applicant may like to mean the term is “the first document
Also, claims 17, 21, and 22 recite the limitations “first time” and “second time”, which may be indefinite language because it is not clear what Applicant means by stating “sending/providing the document/first document at a first time and sending/providing the document/first document at a second time”. The broadest claim interpretation is that the limitation means, “when the document/first document presented with at least one question, which requires one or more responses” and after the one or more responses are received, “the document/first document is presented again with a second or more questions, which requires one or more responses”. The limitations could be found in the specification.  Claims 18-20 may be rejected at least based on their dependency on claim 17.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 10, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. (US 2012/0221251, hereinafter as Rosenberg) in view of Watson (US 2012/0290310).

As per claim 1, a system comprising: 
one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: (Rosenberg teaches in [0033] “The back-end system 194 of the decision support system 100 can include one or more storage media (or other storage devices), one or more servers and/or other hardware devices configured to transmit, receive, store and/or manipulate data. For example, these hardware devices can store back-end software applications, programs or modules (e.g., a module of computer code to be executed in hardware, including software as firmware, or a set of processor readable instructions stored in memory and to be executed in hardware) that execute one or more functions of the decision support system 100.”)
storing a first document that is associated with a first type of user and a first plurality of questions; (Rosenberg discloses in [0016-0019, 0024-0029, 0032, 0034-0045, 0047-0050-0059] “the term "Administrator" refers to one or more individuals that screen, assess, diagnose, plan treatment, plan rehabilitation, monitor progress of and/or assess outcomes for one or more test-takers…the Administrator is an individual(s) that is qualified to obtain clinical information, such as, a clinician, a psychologist, a physician, and/or a nurse… the system (e.g., a decision support system) can be used by a primary care physician to screen and diagnose psychological factors affecting a chronic disease… the inputs are questions responded to by the test-taker that are associated with a specific response code… the inputs are questions responded to by the test-taker that are associated with a specific response code. This is used for both screening tests and diagnostic tests: For example, the test-taker responds to test Ex.: The first document may be a screening and/or diagnostic test document that may be selected/accessed by a test-taker/patient, wherein the screening test may be associated with questions to be responded to by the patient, wherein the first document comprising the screening and/or diagnostic test questions may be stored in database 12. See fig. 1. The first type of user may be a qualified to obtain clinical information such as a physician, a nurse, a technician, etc.)
storing a second document that is associated with a second type of user and a second plurality of questions; (Rosenberg discloses in [0016-0060, 0067] “the Administrator does not need such qualification(s) and can be any suitable individual(s) that administers tests and the like. For example, the Administrator can be a mental health professional, a disability, vocational, or rehabilitation professional, a civil or criminal justice professional, and/or any other health services or human resources professional… A test-taker can be a patient or a non -patient. For example, a test-taker can be an employee, a military service member, a civilian first responder, homeland security personnel, a disability claimant, a plaintiff or defendant in a civil litigation a criminal defendant, a recipient of health and human services, and/or the like…The Administrator and/or test-taker can, for example, log onto the decision support system Ex.: The second type of user does not need to be a qualified individual to obtain clinical information such as civil or criminal justice professionals. Since the front-end system requires user credential to be accessed, different document (e.g., test/assessment for civilian first responders), may obtained based on the identification)
receiving, from an electronic device an indication of the first type of user; (Rosenberg discloses in [0042-0043 and 0106] “the testing process begins at block 202 when an Administrator or a test-taker accesses the decision support system 200. The Administrator and/or test-taker can, for example, log onto the decision support system 200 via a GUI or other terminal/interface executed at the front-end system 292… access to the decision support system 200 or the front-end system 292 is password protected and/or requires an authentication process to validate the identity of the person attempting to access the system… the test-taker can log into the system 200 (or 292) remotely via an authentication process and/or password and therefore does not need to be physically present at the Administrator's site (e.g., a doctor's office) to be evaluated /assessed by the decision support system 200.” Ex.: The front-end system via graphical user interface may be accessed by a physician, a nurse, or a technician to obtain a test to be for a patient)
based at least in part on the indication, selecting the first document; sending the first document to the electronic device; determining a type of diagnosis associated with a patient; (Rosenberg discloses in [0016-0060 and 0072] “user interfaces for test-administrators, test-takers and test-interpreters… a " decision support system," can be integrated with computer-based order entry systems and computer-based testing systems, and used to automate the processes involved in testing, assessing and diagnosing individuals with various diseases… an example of how the system (e.g., a decision support system) can be used by a primary care physician to screen and diagnose psychological factors affecting a chronic disease. A woman, who is exhibiting symptoms of depression, makes a doctor's appointment. The woman has controlled diabetes and has been living on her own since her husband died. The nurse (i.e., the " test administrator") observes that the patient (i.e., the " test-taker") looks more tired and sad than usual and is poorly groomed, which is uncharacteristic of the woman. The nurse can initiate the system by gathering information about the woman's symptoms and complaints and observation of the patient. The nurse clicks, points or inputs in any manner from a drop down menu, the symptoms "tired" and "depressed." The system determines the probabilities of different diagnoses, for example Major Depression. Once the diagnostic question is identified, the system returns the differential diagnoses, which include depression and sleep disorder, and a drop down menu of psychological tests and patient-reported health measures. These can be used as screening test to quantify and categorize the nature of the depression and or sleep disorder, the severity of symptoms, the amount of time the symptoms are present and other attributes. The screening tests can help pinpoint certain potentially problematic health issues using information provided by the patient that relate to, for example, sleeping patterns, pain, and/or other problematic symptoms (e.g., depression Ex.: The nurse may select a diagnostic test for depression, which is the diagnostic the nurse determined based on initial symptoms/conditions appearance on the patient/woman. The depression diagnostic test may be administered using questions and/or responses presented on GUI as a dynamic document on a display device, see fig. 3)
based at least in part on the type of diagnosis, selecting at least a first question from the first plurality of questions, the first question associated with requesting first symptom information from the patient that is related to the type of diagnosis; (Rosenberg discloses in [0016-0082, 0087] “screening test selection module associates one or more terms provided by the test-taker, such as "depressed" with a screening test entitled "DEPRESSION (8 item)."… the testing engine presents one item or question to the test-taker, and waits for a response 512 before providing the next item or question. The testing engine can transmit and/or display test items or questions to the test-taker in any suitable manner and also receive responses in any suitable manner. The responses can be transmitted back to the test engine one at a time, in groups or at the completion of the test… a question 314 and a number of response boxes 316 are displayed via a GUI on a display device… the testing engine presents one item or question to the test-taker, and waits for a response 512 before providing the next item or question.” Ex.: The type of diagnosis may be “DEPRESSION”, which has eight questions indicated by (8 items). The system front-end GUI may display the questions in a sequence such that the first question of the eight questions regarding a symptom of Depression may be displayed and a response may be received from the patient before the next question is sent to the patient. See fig. 3)
sending, to the electronic device the first question and a first command to populate the first document with the first question; receiving, from the electronic device the first symptom information related to the first question; based at least in part on the first symptom information, selecting at least a second question from the first plurality of questions, the second question associated with requesting second symptom information related to the type of diagnosis; sending, to the electronic device, the second question and a second command to populate the first document with the second question; receiving, from the electronic device, the symptom second information related to the second question; (Rosenberg discloses in [0051-0082] “The testing engine may be configured to transmit and/or display one or more test items or questions at a time for the test-taker to review and respond to…the testing engine presents one item or question to the test-taker, and waits for a response 512 before providing the next item or question.” Ex.: It appears that the testing engine may be configured to send one question, then it waits to receive the response for the sent question before sending the next question) 
Rosenberg does not explicitly disclose based at least in part on the first symptom information, selecting at least a second question from the first plurality of questions, the second question associated with requesting second symptom information related to the type of diagnosis. However, Watson, in an analogous art, discloses ([0030-0054] “the system presents a second menu 302 titled "Breast lump duration" Ex.: Figs. 3 and 4 illustrate menu-driven prompts for inputs such that based on selecting a response for a question, the next question may be presented for more detail. Arrows 311-313 in fig. 3 and arrows 411 and 412 in fig. 4 indicate that based on response/information symptom on current screen would invoke transitioning, automatic command, to next question in next screen, see figs. 3-4) and
generating a report that indicates at least the first information related to the first question and the second information related to the second question; (Watson discloses [0035-0036] “The system may present a summary of information recently received and stored, thereby allowing a user to review for any mistakes. The user may be presented with the ability to edit the input 502, or to verify that the input is accurate and continue 503… an example of text generated by the system is presented. The received input is described as a history of present complaint 601, with a multi-sentence description 605 incorporating both received data and lexicographic rules for the English language.” Ex.: A report may be generated as a summary of the question and responses by the patient. See figs. 5-6).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rosenberg with the teaching of Watson to provide for selection of the next question based on received response in the previous question for determining a diagnosis because for “a 

As per claim 3, the rejection of the system as recited in claim 1 is incorporated and further, the one or more computer-readable media storing further instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
determining, based at least in part on the first symptom information, a first confidence score associated with the type of diagnosis; determining that the first confidence score does not satisfy a threshold score, wherein the selecting of at least the second question from the first plurality of questions is further based at least in part on the first confidence score not satisfying the threshold score; determining, based at least in part on at least one of the first symptom information or the second symptom information, a second confidence score associated with the type of diagnosis; determining that the second confidence score satisfies the threshold score; and based at least in part on the second confidence score satisfying the threshold score, determining that the document is complete; (Rosenberg and Watson discloses displaying a sequence of fields one Ex.: When a diagnosis is reached indicates satisfy score occurred, wherein the satisfying score may be the threshold score).

As per claim 4, the rejection of the system as recited in claim 1 is incorporated and further, wherein the report is a first report, and wherein the one or more computer-readable media store further instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
storing at least a second report associated with a first patient; storing at least a third report associated with a second patient, the third report indicating the type of diagnosis; analyzing the second report with respect to the third report; and based at least in part on the analyzing, identifying a similarity between the second report and the third report, wherein the determining the type of diagnosis is based at least in part on the similarity between the second report and the third report; (Rosenberg discloses in [0018 and 0042-0059] “The results generated by the system in the above example can also provide additional diagnostic information beyond the basic diagnosis of depression. For example, the system can 

As per claim 5, a method comprising:
providing, by one or more computing devices and to an electronic device, a document that includes at least a first field that is associated with requesting first information related to determining a type of diagnosis associated with a patient; receiving, by the one or more computing devices and from electronic device, the first information associated with the first field; determining, by the one or more computing devices, a score based at least in part on the first information; determining, by the one or more computing devices, that the score does not satisfy a threshold score; based at least in part on the score not satisfying the threshold score, determining, by the one or more computing devices, a second field that is associated with requesting second information related to determining the type of diagnosis associated with the patient; sending, by the one or more computing devices and to an electronic device, the second field and a command to cause the electronic device to populate the document with the second field; and receiving, by the one or more computing devices and to an electronic device, the second information associated with the second field; (Rosenberg and Watson discloses displaying a sequence of fields one field at a time and receiving response for each field before presenting the next field. Rosenberg discloses scoring completed test in [0036 and 0055] “The screening test scoring module 124 is configured to score a completed screening test… the test-taker responds to test questions (question: "feel depressed?" response: "most days"; associated with response score=4);”. 
Rosenberg does not explicitly disclose determining, by the one or more computing devices, that the score does not satisfy a threshold score; based at least in part on the score not satisfying the threshold score, determining, by the one or more computing devices, a second field that is associated with requesting second information related to determining the type of diagnosis associated with the patient. However, Watson also discloses in [0024, 0031-0034 and 0067] “three menus occur in sequence, as an input from the first menu 423 causes a transition 411 to the second menu 402. There, an input 433 causes a transition to the third menu 412…the clinical interaction service 214 may determine that a non jump node selection should occur, or that a diagnosis has been reached and no further requests for user input should occur… other algorithms may be used to dynamically calculate verification points--for example by weighing a variety of factors such as number of entries per menu page, time elapsed, number of menus since previous verifications, and/or other factors.” Ex.: Watson teaches that based on entered response to a current question, next question may be presented by transitioning from one UI to next UI. In addition, the phrase/sentence “a diagnosis has been reached…” indicates as each response is weighted, a satisfying score occurred and no more question is needed).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rosenberg with the teaching of Watson to provide for selection of the next question based on received response in the previous question for determining a diagnosis because for “a cancer diagnosis, the physician may then consider the acquired data in order to arrive at a diagnosis.” And the menu-driven prompts would provide displaying relevant questions and corresponding answers and skipping non-relevant questions as indicated in [0032] “the system's behavior of traveling between nodes, the arrow 311 corresponds to a transition from one node to a second (e.g., transition 112), whether those node had a predefined relationship (e.g., transition 112), or the transition was a jump (e.g., jump 114).”

As per claim 6, the rejection of the method as recited in claim 5 is incorporated and further, the method comprising:
determining, by the one or more computing devices, an additional score based at least in part on at least one of the first information or the second information; determining, by the one or more computing devices, that the additional score satisfies the threshold score; and based at least in part on the additional score satisfying the threshold score, refraining from providing, by the one or more computing devices, a third field; (Watson also discloses in [0024] “the clinical interaction service 214 may determine that a non jump node selection should Ex.: When diagnosis is reached, “no further question for user input” indicates “refraining”).

As per claim 7, the rejection of the method as recited in claim 5 is incorporated and further, the method further comprising:
determining, by the one or more computing devices, an additional score based at least in part on at least one of the first information or the second information; determining, by the one or more computing devices, that the additional score satisfies the threshold score; and determining, by the one or more computing devices, the type of diagnosis based at least in part on the additional score satisfying the threshold score; (rejected based on rationale used in rejection of claim 6).

As per claim 9, the rejection of the method as recited in claim 5 is incorporated and further, the method further comprising:
receiving, by the one or more computing devices, an indication representing a type of user; and selecting, by the one or more computing devices, the document from a plurality of documents, wherein the document is related to the type of user; (rejected based on rationale used in rejection of claim 1).

As per claim 10, the rejection of the method as recited in claim 5 is incorporated and further, 
wherein the document is associated with a first checkup, and wherein the method further comprises: storing, by the one or more computing devices, a report that is associated with a second checkup; identifying, by the one or more computing devices, third information represented by the report; and determining, by the one or more computing devices, the first field based at least in part on the third information; (Rosenberg discloses in [0042-0059] the term “checkup” may interpreted as screening-test and report regarding screen test may indicated in rejection of claim 1).

As per claim 13, the rejection of the method as recited in claim 5 is incorporated and further, 
wherein the type of diagnosis comprises a first type of diagnosis, and
wherein the method further comprises:
receiving, by the one or more computing devices, an indication of a second type of diagnosis; determining, by the one or more computing devices, at least a third field that is associated with the second type of diagnosis; and providing, by the one or more computing devices, the third field; ((Rosenberg discloses in [0051-0082] “The testing engine may be configured to transmit and/or display one or more test items or questions at a time for the test-taker to review and respond to…the testing engine presents one item or question to the test-taker, and waits for a response 512 Ex.: It appears that screening test may indicate two different diagnoses).

As per claim 15, the rejection of the method as recited in claim 5 is incorporated and further, 
wherein: the document further includes a third field; and the sending of the second field and the command to cause the electronic device to populate the document with the second field comprises sending, by the one or more computing devices, the second field and the command instead of the third field; (rejected based on rationale used in rejection of claims 1 and 5).

As per claim 16, the rejection of the method as recited in claim 5 is incorporated and further, the method further comprising 
generating, by the one or more computing devices, a report that includes at least: the first field; the first information input into the first field; the second field; and the second information input into the second field; (rejected based on rationale used in rejection of claims 1 and 5).

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Watson in view of Huyn et al. (US 2002/0035486, pub. 03/21/2002, hereinafter as Huyn).
As per claim 2, the rejection of the system as recited in claim 1 is incorporated and further, the one or more computer-readable media storing further instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
Rosenberg does not explicitly disclose storing a first rule, the first rule associating the first symptom information related to the first question with the second question; and storing a second rule, the second rule associating third symptom information related to the first question with a third question, wherein the selecting of the second question is further based at least in part on the first rule. However, Huyn, in an analogous art, discloses in ([0041, 0052, and 0071-0078] “The web server 14 also obtains questions and conditional logic from the database 16 (arrow 22), evaluates conditions based on response data, determines which questions to present to the user, and transmits the selected questions to the web browser 12, indicated by an arrow 24. The database 16 can be considered to have two distinct parts, one containing the questions and conditional logic and the other containing the response data… the presented questions are selected dynamically based on the subject's response to previous questions, either on the same or on different forms… Positive answers to the additional questions 170 trigger additional "drill-down" or lower-level questions 180a-180e, as shown in FIGS. 11D-11F.” Ex.: Logic or rules may correlate the next question based on the previous response. In other words, response/input information to current presented question determines the next question to be presented).

As per claim 14, the rejection of the method as recited in claim 5 is incorporated and further, the method further comprising:
storing, by the one or more computing devices, a first rule, the first rule associating the first information with the second field; and storing, by the one or more computing devices, a second rule, the second rule associating third information with a third field, wherein the determining of the second field associated with the document is further based at least in part on the first rule; (rejected based on rationale used in rejection of claims 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rosenberg with the teaching of Huyn to provide for selection of the next question based on received response in the previous question for determining a diagnosis using logic configuration because “By only presenting relevant questions, the questionnaire decreases the time burden on the subject.” See Huyn Abstract and [0004].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. (US 2012/0221251, hereinafter as Rosenberg) in view of Watson (US 2012/0290310) in view of Iliff (US 8,731,968, pub. 05/20/2014).


In [0066] Rosenberg discloses “the elapsed time a patient or client takes to answer a question is recorded.” 
However, Rosenberg  and Iliff do not explicitly disclose receiving, by the one or more computing devices, an indication of a period of time, wherein the determining of the second field is further based at least in part on the period of time. However, Iliff, in an analogous art, discloses ([0009 and 0183-0214] “the system's goals can specify different actions for the system, such as "stop when any score exceeds 1000" or "stop when the diagnosis has been ruled in" or "stop when the system has the five most likely diagnoses" or "stop when ten minutes have elapsed". The default goal is to run until all symptoms of all diseases have been evaluated… The patient him/herself can set certain boundary conditions on the consultation. Several examples include: a patient who has only 20 minutes to talk… a patient who wants only to exclude a certain disease ("e.g., my friend had a headache like mine, and he was diagnosed with brain tumor")” the indication of the period of time may be limited to ten minutes such that responses to questions may be limited by the ten minutes period).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rosenberg and Watson with the teaching of Iliff because “a patient who wants only to exclude a certain disease ("e.g., my friend had a headache like mine, and he was diagnosed with brain tumor")” would benefit from “the early detection and treatment of numerous diseases .


Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huyn in view of Iliff.
As per claim 17, a method comprising:
providing, at a first time and by one or more computing devices, a document that includes at least a first field comprising a first context, the first context being associated with requesting first information related to a type of diagnosis associated with a user; receiving, by the one or more computing devices, the first information; providing, at a second time and by the one or more computing devices, the document; determining, by the one or more computing devices, a period of time between the first time and the second time; based at least in part on the period of time, altering the document such that at least the first field of the document comprises a second context that is associated with requesting second information related to the type of diagnosis; and providing, by the one or more computing devices, the document including at least the first field comprising the second context; (Huyn discloses in ([0041, 0052, and 0071-0078] “the Chief Complaint form that is initially presented to the subject. It contains a single primary question, "Are you currently being professionally treated for an illness or symptom?" and two mutually exclusive response items. If the subject selects the "No" response, the form does not change. However, if the subject selects the "Yes" response, eight secondary questions are presented, as shown in FIG. 10B…The web server 14 also obtains questions and conditional logic from the database 16 (arrow 22), 
Huyn does not explicitly disclose providing, at a first time and by one or more computing devices, a document that includes at least a first field comprising a first context, the first context being associated with requesting first information related to a type of diagnosis associated with a user; receiving, by the one or more computing devices, the first information; providing, at a second time and by the one or more computing devices, the document; determining, by the one or more computing devices, a period of time between the first time and the second time; based at least in part on the period of time, altering the document such that at least the first field of the document comprises a second context that is associated with requesting second information related to the type of diagnosis; and providing, by the one or more computing devices, the document including at least the first field comprising the second context. However, Iliff discloses in [0009 and 0183-0214] “A structure-based processing system organizes medical knowledge into formal structures and then executes those structures on a structure engine, such as a list-based engine, to automatically select the next question. The responses to the questions lead to more questions and ultimately to a diagnosis… a method of automated medical diagnosis of a patient, comprising providing at least a first symptom element having a first symptom weight, retrieving an alternative weight for the first symptom, and applying the retrieved alternative weight to a diagnostic score so as to diagnose a medical condition…after the system has updated the scores of all diseases, it determines how to continue by considering the set of new scores. Again, the system's goals can specify different actions for the system, such as "stop when any score exceeds 1000" or "stop when the diagnosis has been ruled in" or "stop when the system has the five most likely diagnoses" or "stop when ten minutes have elapsed". The default goal is to run until all symptoms of all diseases have been evaluated.” The system may be configured to provide questions regarding a related disease such that continuation of the questions may be determined by the system rules. The system may specify different actions such as “stop when a diagnosis is reached”, “stop when ten minutes have elapsed”, etc. Ex.: It appears that the system may determine to stop after ten minutes because stopping when a diagnosis is reached may require more time or the default option goal that is to run until all symptoms of diseases have been evaluated may even require more additional time. Thus, the goal providing question and returning responses for ten minutes interval or providing questions and returning responses until a diagnosis is reached may be one context and providing questions and returning responses until all symptoms of all diseases have been evaluated may be a second context).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Huyn with the teaching of Iliff because “a patient who wants only to exclude a certain disease ("e.g., my friend had a headache like mine, and he was diagnosed with brain tumor")” would benefit from “the early detection and treatment of numerous diseases could keep many patients from reaching the advanced stages of illness”. Iliff [0007 and 0208]. 

As per claim 18, the rejection of the method as recited in claim 17 is incorporated and further, the method further comprising:
	Huyn does not explicitly disclose determining, by the one or more computing devices, a score based at least in part on at least one of the first information or the second information; determining, by the one or more computing devices, that the score satisfies a threshold score; and determining, by the one or more computing devices, that the document is complete based at least in part on the score satisfying the threshold score. However, Iliff discloses in [0009 and 0183-0214] “Once it has a list of candidate diseases, the system's job is to process these diseases, typically by asking questions and accumulating diagnostic scores for each disease until some specified system goal is reached. This system goal is expressed by the system "Mission" setting, which can specify various goals such as "run all diseases" or "run until the first disease is ruled in" or "run until 10 minutes have passed", and so on.” Ex.: It appears that questions would continue to be provided and responses would be returned and scored until a satisfying threshold score is reached by ruling disease in or out. Accordingly, the threshold score would be when the first disease is ruled in, for example.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Huyn with the teaching of Iliff because “a patient who wants only to exclude a certain disease ("e.g., my friend had a headache like mine, and he was diagnosed with brain tumor")” would benefit from “the early detection and treatment of numerous diseases could keep many patients from reaching the advanced stages of illness”. Iliff [0007 and 0208].

As per claim 19, the rejection of the method as recited in claim 17 is incorporated and further, the method further comprising:
storing, by the one or more computing devices, first data associating the first field comprising the first context with the first time; and storing, by the one or more computing devices, second data associating the first field comprising the second context with the second time; (Huyn discloses in [0016, 0041, 0052, and 0071-0078] “Intermediate response data are temporarily stored in the client machine, while committed response data are stored in a database, which preferably also contains response data from other users, response data…The web server 14 also obtains questions and conditional logic from the database 16 (arrow 22), evaluates conditions based on response data, determines which questions to present to the user, and transmits the selected questions to the web browser 12, indicated by an arrow 24. The database 16 can be considered to have two distinct parts, one containing the questions Ex.: Logic or rules may correlate the next question based on the previous response. In other words, response/input information to current presented question determines the next question to be presented).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Huyn in view of Iliff in view of Rosenberg.
As per claim 20, the rejection of the method as recited in claim 17 is incorporated and further, 
Huyn and Iliff do not explicitly disclose wherein the document is a first document, and wherein the method further comprises: storing, by the one or more computing devices, first data associating the first document with a first type of user; storing, by the one or more computing device, second data associating a second document with a second type of user; receiving, by the one or more computing devices, an indication that the first type of user is requesting the first document; and selecting, by the one or more computing devices, the first document based at least in part on the indication. However, Rosenberg, in an analogous art, discloses in ([0004, 0020 and 0026] “the term "Administrator" refers to one or more individuals that screen, assess, diagnose, plan treatment, plan rehabilitation, monitor progress of and/or assess outcomes for one or more test-
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Huyn with the teaching of Rosenberg to provide disease diagnostic test document for patient, wherein the test may be administered by a nurse/physician and assessment test document for mental health patient, wherein the test may be administered by a mental health professional. The need exists because “the systems and methods described herein can assist in the assessment of vocational functioning, suitability for employment, fitness-for-duty and job performance.” [0020-0021]

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Watson in view of Huyn in view of Iliff.


 sending the first document to the electronic device at a first time,
the one or more computer-readable media storing further instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: sending the first document to the electronic device at a second time; determining, by the one or more computing devices, a period of time between the first time and the second time; based at least in part on the period of time, altering the document such that at least the first question of the document comprises a different context that is associated with requesting third symptom information related to the type of diagnosis; and providing, by the one or more computing devices, the document including at least the first question comprising the different context; (The claim recites similar limitations as the limitations of amended claim 17. Accordingly, the claim rejected based on the same rationale provided in the rejection of amended claim 17)

Claim 22 (New), the method as recited in claim 5, wherein the providing the document comprises:
providing the document to the electronic device at a first time, 
the method further comprising: receiving, at a second time and from the electronic device, a request to provide the document; determining, by the one or more computing devices, a period of time between the first time and the second time; based at least in part on the period of time, altering the document such that at least the first field of the document comprises a different context that is associated with requesting third information related to determining the type of diagnosis; and providing, by the one or more computing devices, the document including at least the first field comprising the different context; (The claim recites similar limitations as the limitations of amended claim 17. Accordingly, the claim rejected based on the same rationale provided in the rejection of amended claim 17)

Response to Arguments
Applicant’s arguments with respect to at least claim 1 have been considered but are moot. Furthermore, the new ground of rejection does not rely on only references applied in the prior rejection but teaching of new references and new interpretations/mappings of the previously relied on references comprise the new ground of rejection.
Applicant argument:
Applicant respectfully submits that the combination of Rosenberg and Watson does not teach or suggest at least "based at least in part on the first symptom information, selecting at least a second question from the first plurality of questions, the second question associated with requesting second symptom information related to the type of diagnosis,"
There is no mention in Watson of sending a command to an electronic device to populate a document with a second question, where the second question is selected based on first symptom information.
The combination of Rosenberg and Watson does not tech or suggest at least "based at least in part on the score not satisfying the threshold score, determining, by the one or more computing devices, a second field that is associated with requesting second information related to determining the type of diagnosis associated with the patient," and "sending, by the one or more computing devices and to the electronic device, the second field and a command to cause the electronic device to populate the document with the second field,"

Responses:
Watson clearly teach in [0019, 0023, 0026, and 0032-0033] “The system may store response to queries, such as menu entries, as data within the patient data 222…the system presents a second menu 302 titled "Breast lump duration" 331, based on receiving user input in the first menu 301 which indicated the presence of a lump in the breast 324… The system may present these menus based on the responses given in the example first menu 301.” It appears that based on receiving a response for current question, next question with selectable one or more responses may be presented to the patient. See figs. 3-4.
Watson teaches in [0032-0034] “Relating this to FIG. 1b and the system's behavior of traveling between nodes, the arrow 311 corresponds to a transition from one node to a second (e.g., transition 112), whether those node had a predefined relationship (e.g., transition 112), or the transition 
Watson teaches in [0024] “the clinical interaction service 214 may determine that a non jump node selection should occur, or that a diagnosis has been reached and no further requests for user input should occur.” It appears that questions may continue to be presented tp a patient and responses may be received and evaluated until a satisfying score is reached when a diagnosis is determined. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174.  The examiner can normally be reached on 10 am to 7 pm Mon-Fri. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        03/01/2021

/SHAHID K KHAN/Examiner, Art Unit 2178